Citation Nr: 0722162	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-19 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel





INTRODUCTION

The veteran had active service from December 1960 to June 
1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).


FINDING OF FACT

Hypertension was first manifested in service.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have 
been met.  38 U.S.C.A. § 1110, 1112 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants for benefits.  
The decision below grants service connection for 
hypertension.  Although the record reflects that the RO has 
not provided VCAA notice with respect to the initial-
disability-rating and effective-date elements of the claim, 
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
those matters are not currently before the Board and the RO 
will have the opportunity to provide the required notice 
before deciding those matters.  As such, there is no further 
need to discuss compliance with the duties to notify and 
assist.


Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, or systolic 
blood pressure that is predominantly 160 mm. or greater with 
a diastolic blood pressure of less than 90 mm.  To support a 
diagnosis of hypertension, the blood pressure readings must 
be taken two or more times on at least three different days.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101(Note 1) (2006).

Service treatment records indicate that six blood pressure 
readings taken in June 1964, May 1970 (2 separate readings), 
October 1986, November 1986, and February 1987, report 
diastolic blood pressure of 90 mm or greater.  

A 3-day blood pressure reading was conducted in May 1970, 
with sitting systolic readings generally in the 140s and 
sitting diastolic readings generally at 80 mm.  See May 1970 
medical exam record.  The veteran had to sign a "waiver of 
physical defect" due to his blood pressure levels being 
above standard.  See June 1970 administrative record.  
Subsequent treatment records dating in April 1982, March 1983 
(2 readings), February, July, and August 1986, March, April, 
August, November, and December 1987, and January 1988 also 
report diastolic readings of 80 mm or greater.  

The veteran was not initially diagnosed with hypertension 
until August 2002.  However, a VA cardiologist has opined, 
based on a review of the record, that the veteran's 
"sporadically elevated [blood pressure] while in service was 
likely the first manifestations of his current persistent 
hypertension."  See April 2007 opinion.  


The cardiologist also stated that a diastolic blood pressure 
of over 90 would have qualified for a diagnosis of 
hypertension even in 1985 based on the definition at that 
time.  Id.  Based on the foregoing evidence of elevated 
diastolic blood pressure while in service and the VA 
cardiologist's positive opinion, the Board finds that service 
connection is warranted.  


ORDER

Service connection for hypertension is granted.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


